c§£§@%§§tq>/@§@@§AM @61911111@111211 1511§191@§/@§//11@ 15’@@@11@11§

 

UNITED sTATEs ms rRIC'r CoURT :1
soo rHERN DISTRICT or NEW YoRK §§
, ,
UNIT]ED STATES sECURI'rrES AND 11
EXCHANGE CoMMrssroN 1
’ MAR 0 1 2019 ;_§1
Plaintiff,
No. izis-cv~ssss-AJN-GWG
V.
ELoN MUSK,
Defendant.

 

 

STIPULATION AND NOTICE OF SUBSTITUTION ()F COUNSEL

Pursuant to Rule 1.4 of the Local Rules of the United States District Courts for the
Southern and Eastern Districts of New York, the undersigned hereby stipulate and consent to the
substitution of the law firm Hueston Hennigan LLP, by and through its attorneys John C.
Hueston, l\/larshall A. Canip, Alison L. Plessman, and l\/loez l\/l. Kaba as attorneys of record for
Defendant Elon l\/lusk in the above-captioned action in place and instead of the law firm of
Williams & Connolly LLP, and its attorneys Dane H. Butswinkas, Steven l\/I. Farina, and
Ainanda l\/l. l\/IacDonald. The undersigned request this Court to so-order the substitution Please
take notice that all filings in this matter should be served upon the following incoming counsel:

.1 ohn C. Hueston (pro hac vice forthcoming)

j_l_iueston(&)bueston.coin
Marshall A. Camp

mcanip{(_`z)hugs_ton.com

Alison L. Plessman (pro hac vice forthcoming)
aplessnian@hueston.coin

Moez M. Kaba

n_il<aba [Dhueston.com

Hueston Hennigan LLP

523 W. 6"‘ street

Suite 400

Los Angeles, CA 90014

(213) 788~4340

 

 

Dated: February 28, 2019

Case 1:18-cv-08865-A.]N Document 21 Filed 03/01/19 Page 2 of 5
Case 1218~0\/~08865»AJN Document 20 titled 02/28/19 Page 2 013

SO ORDERED:

Date:

Respectfully submitted,

C“?;’;;t;/:’W ///Z~’“`<e 566 l

611 even M. Farina (pro hac vice pending)

Dane H. Butswinkas

Amanda M. MacDonald (pro hac vice pending)
WILLIAMS & CONNOLLY LLP

725 Twelith Street, N.W.

Washington, DC 20005

 

650 Fifth Avenue
Suite 1500
New York, NY 10019

Tel.: (202) 434-5000
Fax: (202) 434~5029
dbutswinkas@vvc.corn
sfarina@wc.com
amacdonald@Wc.com

001qu /W

Marshall A. Camp

John C Hueston (pro hac vice forthcoming)
Alison L. Plessnian (pro hac vice forthcoming)
Moez M. Kaba

HUESTON HENNIGAN LLP

523 W. 611 Saeer, suite 400

Los Angeles, CA 90014

Tel.: (213) 788-4340
Fax: (888) 775~0898
jhuesto),i@hueston.com
incamp_@hp_§ston.com
aplessman@ hueston.coni
ml<.aba@hueston.com

1111

United St`ates bistrict/Magistrate Judge

 

 

 

Case 1:18-cv-08865-A.]N Document 21 F_i|ed 03/01/19 Page 3 of 5
Case l:lS-c\/~OBB@S~MN Document 20 titled 02/28/19 Page 3 ot 3

CER'I`lFICATE ()F SERVICIC
l hereby certil`y that on February 28, 2019, l electronically filed the foregoing Stipulation
and Notice ol` Substitution ol" Counsel and its associated attachment with the Clerl< of the Court
using the Cl\/l/BCF system which will send notification of such filing to all counsel of record in
this matter who are on the Cl\/I/ECF system.

/~“ y z ,,»»1
,/’ 11a / /,. `
(~W";Z?,"::/f{/""~~»\ / 127 l [§:;/€§.M“M‘f
»Btcveri l\/l. Farin€(w*"

 

 

Case 1:18-cv-08865-A.]N Document 21 Filed 03/ 4
case izis-cv-osses-AJN comment 20-1 titled 021)281119 Pa@lgee 1Odt52

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

Piaintirr,
No. 1;18-¢v-ss65-AJN~GWG
V.

ELoN MUsK,

Defendant.

 

 

DECLARATION OF STEVEN M. FARINA IN SUPPORT OF
'STIPULATION AND NOTICE OF SUBSTITUTION OF COUNSEL

l, Steven l\/l. Farina, being first duly cautioned, Swear or affirm as follows:

l. l am an active member in good standing of the bar of the District of Columbia and
an attorney at Williams & Connolly LLP, 725 Twelfth Street N.W., Washington, DC 20005,
which is currently counsel of record for Defendant Elon Musk in the above-captioned action.

2. I moved this Court for admission pro hac vice on October 5, 2018, Dkt. No. ll.
That motion remains pending

3. l submit this declaration in support of the stipulation and notice to substitute the
law firm of Hueston Hennigan LLP and its attorneys, John C. Hueston, Marshall A. Camp,
Alison L. Plessman, and Moez M. Kaba as the attorneys of record for Defendant in this action in
place and instead of his current counsel.

4. l have conferred with the incoming attorneys and have been authorized to
represent to this Court that substitution should cause no delay in the proceedings of this oase.

5. Mr. l\/lusk has consented to the substitution of attorneys

 

Case 1: 18- -c\/- -08865- A.]N Document 21 Fi|e d 03/ / 9
ease 1 is cv osses Aii\i comment 20 1 title d 021)218 /119 Paa%% C<)iiSz

6. Williams & Connolly LLP and l»lueston Hennigan LLP have both executed the

Stipulation and Notice accompanying this affidavit

1 declare under the penalty of perjury that the information provided above is true and

correct to the best of my l<nowledge, information, and belief

//1 1 m -
Dated: February 28, 2019 (Z/K/t/M/M"i jiwa

§r%vcn l\/l. Farina v

 

